DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/490871 on January 5, 2022, in which Claims 16-19, 23, 24 and 26-35 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 16-19, 23, 24 and 26-35 are pending, of which Claims 16-19, 23, 24 and 26-35 are allowed.

Allowable Subject Matter
Claims 16-19, 23, 24 and 26-35 are allowable in light of the Applicant's argument and in light of the prior art made of record.  Claims are renumbered as Claims 1-16.


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “performing a system restart; loading the stored minimal amount of consensus messages; based on the loaded minimal amount of consensus messages, multicasting a view change message comprising the loaded minimal amount of consensus messages to change the current .



From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Sangvhi et al. (U.S. Patent No. Application No. 2020/0057565), hereinafter “Sangvhi”.  Sangvhi is cited on PTO-892 filed 1/14/2021.
 	Sangvhi: ¶ 70 teaches the reconstructed section of the parent blockchain is a copy of one or more incremental blocks from the parent block chain.  In this way, the reconstructed section may be used as a restore point or a backup.

Although conceptually similar to the claimed invention of the instant application, Sangvhi does not teach multicasting a view change.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Spillane et al. (U.S. Patent Application No. 2017/0264684) teaches determining difference to block chains of data in a volume.
- van de Ruit et al. (U.S. Patent Application No. 2019/0190719) teaches initiating a block chain.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SARAI E BUTLER/Primary Examiner, Art Unit 2114